DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1 and 12 are directed toward a magnetic resonance imaging (MRI) method comprising data acquisition cycles which comprise applying a first inversion recovery pulse, subsequently applying a second inversion recovery pulse, and subsequently performing a set of data acquisitions, varying a time interval from when the set of data acquisitions is finished to when a next set of data acquisitions is started and further includes wherein a time from when the first inversion recovery pulse is applied to when the respective data acquisition on each of the predetermined one of the plurality of slices is performed, is different for each data acquisition cycle. The independent claims 1 and 12 are directed toward the first embodiment of the invention as depicted in fig. 4 and described in paragraphs [0048] and [0080] of the PGpub which discloses performing a first plurality of sets of acquisitions which have mutually different TI periods and describes the TI period as a time from the Inversion recovery pulse to its respective acquisition.
	Claim 8 recites the limitation “wherein the sequence controlling circuitry further performs a plurality of acquisitions while varying a b-value”. The limitation is directed toward a fourth embodiment 
	
Claim 13 recites the limitation “the MRI sequence controlling circuitry further performs a plurality of acquisitions while varying a TE (Echo Time) period”. The limitation is directed toward a second embodiment of the invention as depicted in fig. 10 and described in paragraphs [0104]-[0114] of the PGPub. The second embodiment is described as providing a second pulse sequence with mutually different TE periods. While the disclosure provides support that the method would include executing the first pulse sequence and additionally executing the second pulse sequence (fig. 9) there is no disclosure in which only one pulse sequence has different TI and TE periods. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, and 12 recite the limitation “a time interval between consecutive pulses”. It is unclear if this is the same time interval between inversion recovery pulses or a different time interval. For examination purposes, it has been interpreted to mean any time interval.
Claims 1, 3, and 12 recite the limitation “a time interval between consecutive acquisitions”. It is unclear if this is either the time interval between inversion recovery pulses or the time interval between consecutive pulses or a different time interval. For examination purposes, it has been interpreted to mean any time interval.  
Claim 8 recites the limitation “a plurality of acquisitions while varying a b-value” in line 2-3. It is unclear if this is the same plurality of acquisitions of claim 1 or a different plurality of acquisitions, if the limitation means the latter then it is unclear how the same plurality of acquisitions has different TI periods and a varying b-value in light of the 35 U.S.C. 112(a) above. 
Claim 13 recites the limitation “a plurality of acquisitions while varying a TE (Echo Time) period” in line 2-3. It is unclear if this is the same plurality of acquisitions of claim 1 or a different plurality of acquisitions, if the limitation means the latter then it is unclear how the same plurality of acquisitions has different TI periods and a varying TE period in light of the 35 U.S.C. 112(a) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 6850793 B1), hereinafter Miyazaki in view of Kuhara (US 20150309143 A1).
Regarding claims 1 and 12,
Miyazaki teaches a magnetic resonance imaging (MRI) apparatus comprising:
MRI sequence controlling circuitry (at least fig. 1 (5) and corresponding disclosure in at least Col. 7 lines 11-35) configured to execute a pulse sequence on each of a plurality of slices (at least fig. 12 (Slices 1-4 and 7) and corresponding disclosure in at least col. 12 lines 6-42) and to perform a data acquisition cycle (at least fig. 12 (TR) and corresponding disclosure and corresponding disclosure in at least Col. 12 lines 6-29) multiple times (Col. 21 line 66- Col. 22 line 5 which discloses the processing methods are repeatedly executed for the slices at intervals of a certain repetition time TR (i.e. data acquisition cycle)) the data acquisition cycle comprising a respective data acquisition on each of the plurality of slices (at least fig. 12 (Img1-Img4 and Img 7) and corresponding disclosure col. 12 lines 6-42) and
processing circuitry (at least fig. 1 (10) and corresponding disclosure in at least Col. 7 lines 39-60) configured to generate an image by using data acquired by the MRI sequence controlling circuitry (Col. 7 lines 39-60 which disclose processing circuitry maps measured data into a 2D Fourier space for image reconstruction), wherein, in each data acquisition cycle, the MRI sequence controlling circuitry (5)

(2) subsequently applies a second inversion recovery pulse (at least fig. 12 (Inv 2) and corresponding disclosure and corresponding disclosure in at least Col. 12 lines 6-29) to another one of the plurality of slices (Slice 2), and
(3) subsequently to applying at least the first inversion recovery pulse, performs a set of data acquisitions (at least fig. 12 (Img 1-Img 2) and corresponding disclosure in at least Col. 12 lines 6-29) comprising a respective data acquisition on each of the predetermined one of the plurality of slices (slice 1/Img 1) and said another one of the plurality of slices (slice 2/Img 2),
and the inversion recovery pulses invert longitudinal magnetization of a tissue between a positive value and a negative value, 
the sequence controlling circuitry exercises control so that time intervals between the inversion recovery pulses are constant (at least fig. 12 (ta) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3),
the MRI sequence controlling circuitry sis configured to, in each said data acquisition cycle, apply dummy pulses (at least fig. 12 (Inv 5 and Inv 6) and corresponding disclosure in at least Col. 12 lines 6-29. In its broadest reasonable interpretation, pulses for slice 5 and 6 have been interpreted to be dummy pulses) and perform dummy acquisitions (at least fig. 12 (Img 5 and Img 6) and corresponding disclosure in at least Col. 12 lines 6-29. In its broadest reasonable interpretation, image acquisitions for slice 5 and 6 have been interpreted to be dummy acquisitions)
a number of total pulses (at least fig. 12 depicts 7 (Inv 1- Inv 7) total pulses) applied per unit time (TR) is the same for said each data acquisition cycle, the pulses applied in said each acquisition 
a time interval (at least fig. 12 (ta) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3) between consecutive pulses of the pulses applied is the same for said each data acquisition cycle, the pulses applied in said each data acquisition including the dummy pulses (Inv6 and Inv7) and the first and second inversion recovery pulses (Inv1 and Inv2).
A time interval (at least fig. 12 (tb) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3) between consecutive acquisitions (Img 1-Img 7) is the same for said each data acquisitions cycle (TR), the acquisitions including the data acquisitions (Img 1-Img 4 and Img 7) and the dummy acquisitions (Img 5-Img 6).
Miyazaki fails to explicitly teach wherein a time from (1) when the first inversion recovery pulse is applied to (2) when the respective data acquisition on each of the predetermined one of the plurality of slices is performed, is different for each data acquisition cycle. 
Kuhara, in a similar field of endeavor involving MRI sequence control, wherein a time (at least fig. 4 (TI) and corresponding disclosure and corresponding disclosure in at least [0058]) from when a first inversion recovery pulse (at least fig. 4 (IR) and corresponding disclosure in at least [0058]) is applied to when a respective data acquisition is performed is different for each of a plurality of data acquisition cycles (at least fig. 4 (TRR) and corresponding disclosure in at least [0058]) ([0058] which discloses the Tis can have different values for each T.sub.RR between R waves, such as by adding a delta.TI variation to the TI such that TI can be regularly changed into TI2, TI3, TI4, etc.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyazaki to include acquiring a plurality of TI periods as taught by Kuhara in order to obtain a T1 distribution image of the heart with a more satisfactory accuracy (Kuhara [0181])

The system of Miyazaki, as modified, would further perform the method of claim 12. 

Regarding claim 2,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki further teaches wherein the sequence controlling circuitry is configured to apply the dummy pulses (Inv5 and Inv6) when data acquisition is not performed on any of the plurality of slices and during a time period between (a) an application time at which an inversion recovery pulse (inv4)  is applied to a first slice (slice 4) from the plurality of slices and (b) another application time at which an inversion recovery pulse (inv. 7) is applied to a second slice (slice 7) different from the first slice (slice 4), the second slice (slice 7) being from  the plurality of slices.

Regarding claim 3,
Miyazaki teaches a magnetic resonance imaging (MRI) apparatus comprising:
MRI sequence controlling circuitry (at least fig. 1 (5) and corresponding disclosure in at least Col. 7 lines 11-35) configured to execute a pulse sequence on each of a plurality of slices (at least fig. 12 (Slices 1-4 and 7) and corresponding disclosure in at least col. 12 lines 6-42) and to perform a data acquisition cycle (at least fig. 12 (TR) and corresponding disclosure and corresponding disclosure in at least Col. 12 lines 6-29) multiple times (Col. 21 line 66- Col. 22 line 5 which discloses the processing methods are repeatedly executed for the slices at intervals of a certain repetition time TR (i.e. data 
processing circuitry (at least fig. 1 (10) and corresponding disclosure in at least Col. 7 lines 39-60) configured to generate an image by using data acquired by the MRI sequence controlling circuitry (Col. 7 lines 39-60 which disclose processing circuitry maps measured data into a 2D Fourier space for image reconstruction), wherein, in each data acquisition cycle, the MRI sequence controlling circuitry (5)
(1) applies, at the start of each data acquisition cycle (TR), a first inversion recovery pulse (at least fig. 12 (Inv 1) and corresponding disclosure in at least Col. 12 lines 6-29) to a predetermined one of the plurality of slices (Slice 1),
(2) subsequently applies a second inversion recovery pulse (at least fig. 12 (Inv 2) and corresponding disclosure and corresponding disclosure in at least Col. 12 lines 6-29) to another one of the plurality of slices (Slice 2), and
(3) subsequently to applying at least the first inversion recovery pulse, performs a set of data acquisitions (at least fig. 12 (Img 1-Img 2) and corresponding disclosure in at least Col. 12 lines 6-29) comprising a respective data acquisition on each of the predetermined one of the plurality of slices (slice 1/Img 1) and said another one of the plurality of slices (slice 2/Img 2),
and the inversion recovery pulses invert longitudinal magnetization of a tissue between a positive value and a negative value, 
the sequence controlling circuitry exercises control so that time intervals between the inversion recovery pulses are constant (at least fig. 12 (ta) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3),
the MRI sequence controlling circuitry sis configured to, in each said data acquisition cycle, apply dummy pulses (at least fig. 12 (Inv 5 and Inv 6) and corresponding disclosure in at least Col. 12 
a number of total pulses (at least fig. 12 depicts 7 (Inv 1- Inv 7) total pulses) applied per unit time (TR) is the same for said each data acquisition cycle, the pulses applied in said each acquisition cycle including the dummy pulses (Inv 5 and Inv 6) and the first and second inversion recovery pulses (Inv 1 and Inv 2),
a time interval (at least fig. 12 (ta) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3) between consecutive pulses of the pulses applied is the same for said each data acquisition cycle, the pulses applied in said each data acquisition including the dummy pulses (Inv6 and Inv7) and the first and second inversion recovery pulses (Inv1 and Inv2).
A time interval (at least fig. 12 (tb) and corresponding disclosure in at least Col. 21 line 66-Col. 22  line 3) between consecutive acquisitions (Img 1-Img 7) is the same for said each data acquisitions cycle (TR), the acquisitions including the data acquisitions (Img 1-Img 4 and Img 7) and the dummy acquisitions (Img 5-Img 6).
Miyazaki fails to explicitly teach wherein a time from (1) when the first inversion recovery pulse is applied to (2) when the respective data acquisition on each of the predetermined one of the plurality of slices is performed, is different for each data acquisition cycle and wherein the processing circuitry generates a T1 map by using the data acquired by the data acquisitions
Kuhara, in a similar field of endeavor involving MRI sequence control, wherein a time (at least fig. 4 (TI) and corresponding disclosure and corresponding disclosure in at least [0058]) from when a first inversion recovery pulse (at least fig. 4 (IR) and corresponding disclosure in at least [0058]) is applied to when a respective data acquisition is performed is different for each of a plurality of data acquisition 
And processing circuitry (at least fig. 2 (41B) and corresponding disclosure in at least [0139]) configured to generate a T1 map using the data acquired by the data acquisitions ([0139] which discloses a T1 distribution image generation part 41B is configured to generate a T1 distribution image data by mapping T1 data on respective pixel positions and [0078] which discloses T1 data is acquired by changing a period such as TI, therefore the data acquisitions in which TI is changed would be used to generate the T1 map).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyazaki to include acquiring a plurality of TI periods as taught by Kuhara in order to obtain a T1 distribution image for providing a diagnosis (Kuhara [0078])
Examiner notes in the modified system that changing the TI value in small increments as taught by Kuhara and fig. 4 would not affect the total number of pulses applied per unit time of Miyazaki. Miyazaki explicitly teaches determining the number of slices and values of TRwait and TIwait by inputting the TR value and the TI value, therefore in certain increments when the TI is changed with each TR, the number of pulses would remain the same. 


Regarding claim 4,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. In the modified system, the set of data acquisitions is performed multiple times, to acquire a plurality of pieces of TI (inversion time) periods of which are different from one another (Kuhara [0058] which discloses the TIs 

Regarding claim 6,
Miyazaki teaches the elements of claim 1 as previously stated. Miyazaki further teaches wherein the processing circuitry receives an input of a first TI value (Col. 19 lines 48-54 which disclose parameters (e.g. TI) are input into the input unit) and an input of a time interval between the inversion recovery pulses (at least fig. 26 (103). Examiner notes that in receiving input of TR, the time interval between inversion recovery pulses are calculated and set according to Col. 22 lines 51-64 which discloses ta is set to the longest possible time),
And the sequence controlling circuitry applies the inversion recovery pulses with timing calculated on a basis of information received by the processing circuitry (at least fig. 12b (ta) and column 22 lines 51-64 which discloses the inversion pulses applied to adjoining slices are set to the longest possible times. Examiner notes that this information would be calculated based on the input of TR)


Claims 5 and 8 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Kuhara as applied to claim 1 above and further in view of Kimura (US 20160202338 A1), hereinafter Kimura 2016.
Regarding claim 5, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki further teaches wherein the processing circuitry receives an input of a first TI value, and the sequence controlling circuitry applies the inversion recovery pulse at application times calculated on a basis of information received by the processing circuitry (Col. 19 line 59- Col. 20 line 2 which discloses 
Miyazaki, as currently modified, fails to explicitly teach receiving an input of a second TI value.
Kuhara further teaches wherein the TI values may be manually designated by an operation of the input circuit ([0134]-[0135] which disclose the sampling intervals (i.e. intervals of the change in the period form the application timing of an IR pulse to the acquisition timing which is the TI value) may be manually designated by an operation of the input circuit)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Miyazaki, as currently modified, to include inputting the TI values as taught by Kuhara in order to allow the operator to select appropriate sampling intervals for the imaging target accordingly. 
Alternatively,
Kimura, in a similar field of endeavor involving MRI sequence control, teaches wherein a processing circuitry (at least fig. 1 (40) and corresponding disclosure in at least [0045]) receives an input of a first TI value and an input of a second TI value (at least fig. 16 and corresponding disclosure in at least [0196] which discloses a use may click a button to change a recommended value (i.e. TI value)), and the sequence controlling circuitry applies the inversion recovery pulse at application times calculated on a basis of information received by the processing circuitry (at least fig. 16 which illustrates an input of the TR value (repetition time of the inversion recovery pulses) and [0045] which discloses the processing circuitry 40 causes the sequence controller 34 to perform a scan based on the inputted imaging conditions . It has been interpreted that the input of the TR values would apply the inversion recovery pulse at specified times). 


Regarding claim 8, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated, however, Miyazaki as currently modified fails to explicitly teach wherein the sequence controlling circuitry further performs a plurality of acquisitions while varying a b-value.
Kimura, in a similar field of endeavor involving MRI sequence control, teaches wherein a sequence controlling circuitry (at least fig. 2 (34) and corresponding disclosure in at least [0044]) further performs a plurality of acquisitions while varying a b-value (at least fig. 5 and corresponding disclosure in at least [0076] which illustrates/discloses multiple data acquisitions being performed while varying b-value between b1 and b2).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the apparatus of Miyazaki, as currently modified, to include the sequence controlling circuitry that performs a plurality of acquisitions while varying the b-value as taught by Kimura so that the combination pattern of a b-value and an effective echo time TE is different between pulse sequences ([0057]).

Regarding claim 9, 

Kimura, in a similar field of endeavor involving MRI sequence control, teaches wherein a sequence controlling circuitry  (at least fig. 2 (34) and corresponding disclosure in at least [0044]) performs acquisitions on a plurality of slices (at least fig. 14 which illustrates 4 different pulse sequences which has been construed to mean sequences of multiple slices) the acquisitions including at least one acquisition that involves an application of the inversion recovery pulse (at least fig. 14 fifth pulse sequence data acquisition) and at least one acquisition that does not involve an application of the inversion recovery pulse (at least fig. 14 third pulse sequence data acquisition does not involve acquisition of an inversion recovery pulse).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the teachings of Miyazaki, as currently modified, to include the one acquisition which involves the application of the inversion recovery pulse and one acquisition does not involve the application of an inversion recovery pulse as taught by Kimura in order to perform phase correction for the image under the IR method. (Kimura [0202]). 

Regarding claim 10, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki, as modified, fails to explicitly teach wherein the processing circuitry generates a T2 map on a basis of the data acquired by the sequence controlling circuitry.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the teachings of Miyazaki, as currently modified, to include the T2 map generation as taught by Kimura in order to generate a map in which a pixel value of each pixel is the value of the transverse relaxation time T2 (based on the effective echo times and signal intensity) computed for the pixel of the same position in a diffusion-weighted image (Kimura [0060]). 

Regarding claim 11, 
Miyazaki, as modified, teaches the elements of claim 8 as previously stated. Kimura further teaches wherein a processing circuitry (at least fig. 2 (40) and corresponding disclosure in at least [0045]) generates an Apparent Diffusion Coefficient (ADC) map (at least fig. 2 (405) and corresponding disclosure in at least [0059]) on a basis of the data acquired by the sequence controlling circuitry (at least fig. 2 (34) and corresponding disclosure in at least [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the teachings of Miyazaki, as currently modified, to include the ADC map generation as taught by Kimura in order to generate a map in which a pixel value of each pixel is the ADC value (based on the b values and signal intensity) computed for the pixel of the same position in a diffusion-weighted image (Kimura [0059]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Kuhara as applied to claim 1 above and further in view of Setsompop et al. (US 20150346300 A1), hereinafter Setsompop.
Regarding claim 13,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki, as currently modified, fails to explicitly teach wherein the MRI sequence controlling circuitry further performs a plurality of acquisitions while varying a TE (Echo time) period.
Setsompop, in a similar field of endeavor involving MRI sequency control,  teaches performing a plurality of acquisitions while varying a TE (echo time) period ([0095]-[0096] which discloses a series of sequence blocks which include one or more acquisitions. One member of the series differs from another member of the series in at least m sequence block parameters (e.g. echo time)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyazaki, as currently modified, to include varying an Echo Time as taught by Setsompop in order to further enhance parameter mapping for T1 maps.


Response to Arguments
	Regarding 35 U.S.C. 112(a) and 112(b) rejections
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. For example, applicant argues “claims 8 and 13 have been amended to recite “a plurality of acquisitions”. The rejection does not apply to amended claims 8 and 13. Examiner notes that while the amendment has been made to recite a plurality of acquisitions, the amendment does not clearly differentiate the plurality of acquisitions of claims 8 and 13 from the plurality of acquisitions of claim 1, making it unclear if they are the same plurality of acquisitions or if they are different. Therefore, the 35 .
New 112(b) rejections in light of the amendments to claims 1, 3, and 12.

	Regarding 102 and 103 issues,
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        /CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793